DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4, 6-13, and 15-18 are pending.
Claims 1, 4, and 13 have been amended.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Infineon Technologies (hereinafter as Infineon Tech)1 CN1301430A, and further in view of Hirota et al. (hereinafter as Hirota) PGPUB 2008/0284504 and Kunikiyo USPAT 6,341,087.
Claim(s) 1, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Infineon Technologies (hereinafter as Infineon Tech) CN1301430A (a machine translated document is used to map the following limitations).
As per claim 1,  Infineon Tech teaches a battery powered electronic device [background first paragraph and disclosure first paragraph: Based on the task of this invention is:… can reduce the load of the battery or storage battery] comprising: 
internal circuitry [FIG. 1-6: storage circuit portion 2 and combinational circuit portion 3 (i.e. internal circuitry)]; and 
power saving circuitry [FIG 1-6 and claims 1-3: (switching transistors MP1, MN1 with high turn-off voltage, and control transistors MNH1, MPH1 of low cut-off voltage together form power saving circuitry)] coupled to the internal circuitry [FIG. 1: (MP1, MNH1, MN1, and MPH1 circuitry is coupled to circuits 2 and 3)], wherein the power saving circuitry is configured to apply a first effective voltage across the internal circuitry during a non-idle state of the internal circuitry  [FIG. 4A: (in active state, transistor MP1 is turned on and the local supply voltage line VDDL is supplied with voltage VDD; meanwhile, transistor MN1 is on and local supply voltage line VSSL is supplied with voltage VSS; thus the voltage at both terminals of circuitry 2 and 3 is VDD-VSS)], and apply a second effective voltage across the internal circuitry during an idle state of the internal circuitry [FIG. 4A and USE FOR INVENTION Section: (in the inactive state, transistor MPH1 is turned on and VDDL reaches a value of (VDD-lowVthp*); meanwhile, transistor MNH1 is also turned on and VSSL reaches a value of (Vss+lowVthn*); the voltage at both terminals of circuitry 2 and 3 then becomes (VDD-lowVthp*)-(VSS+lowVthn*) which is equivalent to VDD-VSS-lowVthp*-lowVthn*)], wherein the second effective voltage is less than the first effective voltage [FIG. 4A and USE FOR INVENTION section: (VDD-VSS-lowVthp*-lowVthn*) in the inactive state is less than VDD-VSS in the active state], and wherein the second effective voltage is selected to ensure that data stored by the internal circuitry is retained during the idle state [USE FOR INVENTION SECTION: The same thing happens if for a potential VSSL: if the potential VSS VSS + lowVthp *=lowVthp * reaches the value (because the VSS=0), then the transistor MPH1 starts to switch on. Therefore, potential VDDL and VSSL holding it in this value, so the storage circuit part 2 can keep its data; (in other words, because VSS=0 (as shown in FIG. 1), the voltage VDDL and VSSL holds its value and circuit 2 can keep its data)], wherein the power saving circuitry comprises: 
a first transistor configured to turn on to couple a first nominal supply voltage terminal to a first internal supply node used to power the internal circuitry during the non-idle state [FIG. 4A transistor MP1 coupled to VDD (first nominal supply voltage) to supply VDDL (first internal supply node)]; and 
a second transistor configured to couple the first nominal supply voltage terminal to the first internal supply node in a source-follower configuration during the idle state [FIG. 4A transistor MPH1];
 a third transistor configured to turn on to couple a second nominal supply voltage terminal to a second internal supply node used to power the internal circuitry during the non-idle state [FIG. 4A transistor MN1 coupled to VSS (second nominal supply voltage to supply VSSL (second internal supply node))]; and 
a fourth transistor configured to couple the second nominal supply voltage terminal to the second internal supply node in a source-follower configuration during the idle state [FIG. 4A transistor MNH1].

Infineon Tech does not teach internal circuitry including p-channel transistors and n-channel transistors; wherein the p-channel transistors of the internal circuitry have sources coupled to receive power from the first internal supply node and have body regions coupled to receive a first body bias control voltage, wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state, and wherein the first body bias control voltage is changed to reverse bias the body regions of the p-channel transistors during the idle state; and wherein the n-channel transistors of the internal circuitry have sources coupled to receive power from the second internal supply node and have body regions coupled to receive a second body bias control voltage, wherein the second body bias control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state, and wherein the second body bias control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state. Infineon Tech does not specify whether the storage circuit portion 2 and combinational circuit portion 3 contain p-channel and n-channel transistors.
Hirota teaches power supplying circuitry using transistors for reducing leakage for a memory storage/latch circuit. Hirota is thus similar to Infineon Tech. Hirota further teaches internal circuitry [FIG. 3 internal circuit 100] including p-channel transistors and n-channel transistors [FIG. 3 NMOS transistors mn101 or mn102 (n-channel transistors) and PMOS transistors mp101 or mp102(p-channel transistors)]; wherein the p-channel transistors of the internal circuitry have sources coupled to receive power from the first internal supply node [FIG. 3: (VSP (equivalent to VDDL of primary reference) is provided to sources of p-channel transistors)] and wherein the control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state, and wherein the control voltage is changed to reverse bias the p-channel transistors during the idle state [0006 and 0011; and 0050-0051: (during operation mode, PMOS transistors are forward biased while in the standby mode, reverse bias at the body to source junctions of the PMOS transistors is applied)], wherein the n-channel transistors of the internal circuitry have sources coupled to receive power from the second internal supply node [FIG. 3: (VSN (equivalent to VSSL of primary reference) is provided to sources of n-channel transistors)] and wherein the control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state, and wherein the control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state [0006, 0011, and 0041-0042: (during operation mode, NMOS transistors are forward biased while in the standby mode, reverse bias at the body to source junctions of the NMOS transistors is applied)]. Hirota teaches circuitry that forward biases NMOS and PMOS transistors in internal latch circuit in the operation mode, and reverse biases the NMOS and PMOS transistors in the standby mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hirota’s teachings of p-channel and n-channel transistors in Infineon Tech’s storage circuit, and reverse biasing them during standby state in Infineon Tech. Hirota teaches the details of circuitry in Infineon Tech’s storage circuit. One of ordinary skill in the art would have been motivated to provide such transistors in Infineon Tech’s storage circuitry because such IC devices are comprised of NMOS and PMOS transistors [Hirota 0003], and reverse biasing them during standby will reduce the leakage voltage [Hirota 0006].
Infineon Tech and Hirota do not appear to explicitly describe p-channel transistors have body regions coupled to receive a first body bias control voltage, wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state, and wherein the first body bias control voltage is changed to reverse bias the body regions of the p-channel transistors during the idle state; n-channel transistors have body regions coupled to receive a second body bias control voltage, wherein the second body bias control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state, and wherein the second body bias control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state. Infineon Tech and Hirota do not explicitly describe body biasing the p-channel and n-channel transistors using different bias voltages and applying reverse bias voltages to the body of the p-channel and n-channel transistors during the idle state.
Kunikiyo teaches reverse biasing transistors of a semiconductor memory device to reduce leakage. Kunikiyo is therefore similar to Infineon Tech and Hirota. Kunikiyo further teaches p-channel transistors have body regions coupled to receive a first body bias control voltage [FIG. 1 and col. 8 lines 49-51: (first body bias generation circuit 13 produces body voltage Vbody_n to PMOS transistors)], wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the operation mode, Vbody_n to the body of the PMOS transistor is at VDD voltage level)], and wherein the first body bias control voltage is changed to reverse bias the body regions of the p-channel transistors during the idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the standby mode, Vbody_n to the body of the PMOS transistor is at VDD+alpha (VDD-VSS) voltage level)]; n-channel transistors have body regions coupled to receive a second body bias control voltage [FIG. 1 and col. 8 lines 51-54: (second body bias generation circuit 14 produces body voltage Vbody_p to NMOS transistors)], wherein the second body bias control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the operation mode, Vbody_p to the body of the NMOS transistor is at VSS voltage level)], and wherein the second body bias control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the standby mode, Vbody_p to the body of the NMOS transistor is at VSS-Beta (VDD-VSS)) voltage level)]. Kunikiyo teaches body biasing and reverse body biasing PMOS and NMOS transistors with different voltages based on whether the state is an idle state or an operation state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kunikiyo’s teachings of body biasing and reverse body biasing the transistors in the internal circuit of Infineon Tech and Hirota. One of ordinary skill in the art would have been motivated to body bias and reverse bias by applying different voltages to the body of the transistors in Infineon Tech and Hirota because during operation, there are problems that a substrate current is generated by electric charges accumulated in the body region which adds noise and reduces operation speed [Kunikiyo col. 3 lines 42-55], and Thus reverse biasing the body corrects these problems by reducing the electric charges accumulated in the body region.

As per claim 13, Infineon Tech teaches a battery powered device [background first paragraph and disclosure first paragraph: Based on the task of this invention is: … can reduce the load of the battery or storage battery]] comprising: 
internal circuitry [FIG. 1-6: storage circuit portion 2 and combinational circuit portion 3 (i.e. internal circuitry)]; 
a first internal voltage supply node coupled to the internal circuitry, wherein the first internal voltage supply node supplies power to the internal circuitry during both an idle state and a non-idle state of the battery powered device [FIG. 4A: VDDL (first node)]; 
a first transistor configured to turn on and apply a first supply voltage to the first internal voltage supply node during the non-idle state [FIG. 4A: (in active state, transistor MP1 (first transistor) is turned on and the local supply voltage line VDDL is supplied with supply voltage VDD)]; and 
a second transistor having a first threshold voltage, wherein the second transistor is configured to apply a first idle supply voltage to the first internal voltage supply node during the idle state, wherein the first idle supply voltage differs from the first supply voltage by the first threshold voltage [FIG. 4A and USE FOR INVENTION section: in the inactive state, transistor MPH1 (second transistor) is turned on and VDDL reaches a value of (VDD-lowVthp*);  VDD is different than VDD-lowVthp*, and MPH1 has a threshold voltage of lowVthp*)];
a second internal voltage supply node coupled to the internal circuitry, wherein the second internal voltage supply node supplies power to the internal circuitry during both the idle state and the non-idle state of the battery powered device [FIG. 4A: VSSL (second node)]; 
a third transistor configured to apply a second supply voltage to the second internal voltage supply node during the non-idle state [FIG. 4A: (in active state, transistor MN1 (third transistor) is also on and local supply voltage line VSSL is supplied with supply voltage VSS)]; and 
a fourth transistor having a second threshold voltage, wherein the fourth transistor is configured to apply a second idle supply voltage to the second internal voltage supply node during the idle state, wherein the second idle supply voltage differs from the second supply voltage by the second threshold voltage [FIG. 4A and USE FOR INVENTION section: in the inactive state, MNH1 (fourth transistor) is also turned on and VSSL reaches a value of (Vss+lowVthn*); VSS in the active state is different than VSS+lowVthn* in the inactive state, and MNH1 has a threshold voltage of lowVthn*)].

Infineon Tech does not teach internal circuitry including p-channel transistors and n-channel transistors; wherein the p-channel transistors of the internal circuitry have sources coupled to receive power from the first internal supply node and have body regions coupled to receive a first body bias control voltage, wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state, and wherein the first body bias control voltage is changed to reverse bias the body regions of the p-channel transistors during the idle state; and wherein the n-channel transistors of the internal circuitry have sources coupled to receive power from the second internal supply node and have body regions coupled to receive a second body bias control voltage, wherein the second body bias control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state, and wherein the second body bias control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state. Infineon Tech does not specify whether the storage circuit portion 2 and combinational circuit portion 3 contain p-channel and n-channel transistors.
Hirota teaches power supplying circuitry using transistors for reducing leakage for a memory storage/latch circuit. Hirota is thus similar to Infineon Tech. Hirota further teaches internal circuitry [FIG. 3 internal circuit 100] including p-channel transistors and n-channel transistors [FIG. 3 NMOS transistors mn101 or mn102 (n-channel transistors) and PMOS transistors mp101 or mp102(p-channel transistors)]; wherein the p-channel transistors of the internal circuitry have sources coupled to receive power from the first internal supply node [FIG. 3: (VSP (equivalent to VDDL of primary reference) is provided to sources of p-channel transistors)] and wherein the control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state, and wherein the control voltage is changed to reverse bias the p-channel transistors during the idle state [0006 and 0011; and 0050-0051: (during operation mode, PMOS transistors are forward biased while in the standby mode, reverse bias at the body to source junctions of the PMOS transistors is applied)], wherein the n-channel transistors of the internal circuitry have sources coupled to receive power from the second internal supply node [FIG. 3: (VSN (equivalent to VSSL of primary reference) is provided to sources of n-channel transistors)] and wherein the control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state, and wherein the control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state [0006, 0011, and 0041-0042: (during operation mode, NMOS transistors are forward biased while in the standby mode, reverse bias at the body to source junctions of the NMOS transistors is applied)]. Hirota teaches circuitry that forward biases NMOS and PMOS transistors in internal latch circuit in the operation mode, and reverse biases the NMOS and PMOS transistors in the standby mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hirota’s teachings of p-channel and n-channel transistors in Infineon Tech’s storage circuit, and reverse biasing them during standby state in Infineon Tech. Hirota teaches the details of circuitry in Infineon Tech’s storage circuit. One of ordinary skill in the art would have been motivated to provide such transistors in Infineon Tech’s storage circuitry because such IC devices are comprised of NMOS and PMOS transistors [Hirota 0003], and reverse biasing them during standby will reduce the leakage voltage [Hirota 0006].
Infineon Tech and Hirota do not appear to explicitly describe p-channel transistors have body regions coupled to receive a first body bias control voltage, wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state, and wherein the first body bias control voltage is changed to reverse bias the body regions of the p-channel transistors during the idle state; n-channel transistors have body regions coupled to receive a second body bias control voltage, wherein the second body bias control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state, and wherein the second body bias control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state. Infineon Tech and Hirota do not explicitly describe body biasing the p-channel and n-channel transistors using different bias voltages and applying reverse bias voltages to the body of the p-channel and n-channel transistors during the idle state.
Kunikiyo teaches reverse biasing transistors of a semiconductor memory device to reduce leakage. Kunikiyo is therefore similar to Infineon Tech and Hirota. Kunikiyo further teaches p-channel transistors have body regions coupled to receive a first body bias control voltage [FIG. 1 and col. 8 lines 49-51: (first body bias generation circuit 13 produces body voltage Vbody_n to PMOS transistors)], wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the p-channel transistors during the non-idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the operation mode, Vbody_n to the body of the PMOS transistor is at VDD voltage level)], and wherein the first body bias control voltage is changed to reverse bias the body regions of the p-channel transistors during the idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the standby mode, Vbody_n to the body of the PMOS transistor is at VDD+alpha (VDD-VSS) voltage level)]; n-channel transistors have body regions coupled to receive a second body bias control voltage [FIG. 1 and col. 8 lines 51-54: (second body bias generation circuit 14 produces body voltage Vbody_p to NMOS transistors)], wherein the second body bias control voltage is controlled to forward bias the body-to-source junctions of the n- channel transistors during the non-idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the operation mode, Vbody_p to the body of the NMOS transistor is at VSS voltage level)], and wherein the second body bias control voltage is changed to reverse bias the body regions of the n-channel transistors during the idle state [col. 9 line 41 – col. 10 line 11: and FIG. 2A and 2B: (in the standby mode, Vbody_p to the body of the NMOS transistor is at VSS-Beta (VDD-VSS)) voltage level)]. Kunikiyo teaches body biasing and reverse body biasing PMOS and NMOS transistors with different voltages based on whether the state is an idle state or an operation state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kunikiyo’s teachings of body biasing and reverse body biasing the transistors in the internal circuit of Infineon Tech and Hirota. One of ordinary skill in the art would have been motivated to body bias and reverse bias by applying different voltages to the body of the transistors in Infineon Tech and Hirota because during operation, there are problems that a substrate current is generated by electric charges accumulated in the body region which adds noise and reduces operation speed [Kunikiyo col. 3 lines 42-55], and Thus reverse biasing the body corrects these problems by reducing the electric charges accumulated in the body region.

As per claim 15, Infineon Tech, Hirota, and Kunikiyo teach the battery powered device of claim 13, wherein the first threshold voltage is different than the second threshold voltage [Infineon Tech FIG. 4A and USE FOR INVENTION SECTION: (lowVthp* is different than lowVthn* and are different values)].
As per claim 16, Infineon Tech, Hirota, and Kunikiyo teaches the battery powered device of claim 13, wherein the first supply voltage is a positive voltage [Infineon Tech  FIG. 1: (VDD is shown to have a positive value of +1; VDD is positive)], and the first and second transistors are p-channel transistors [FIG. 4A: MP1 and MPH1 are both p-channel transistors)].
As per claim 17, Infineon Tech, Hirota, and Kunikiyo teaches the battery powered device of claim 13, wherein the first supply voltage is a ground supply voltage [Infineon Tech  FIG. 1 and USE FOR INVENTION SECTION: (VSS has a voltage value of 0; VSS is thus a ground voltage)], and the first and second transistors are n-channel transistors [Infineon Tech  FIG. 4A: MN1 and MNH1 are both n-channel transistors)].
As per claim 18, Infineon Tech, Hirota, and Kunikiyo teaches the battery powered device of claim 13, wherein the second transistor is connected in a source-follower configuration between the first supply voltage and the first internal voltage supply node [Infineon Tech FIG. 4A: (transistors are arranged in a source-follower configuration in which an output of MP1 is connected to the gate of second transistor MPH1)].


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Infineon Technologies (hereinafter as Infineon Tech) CN1301430A, and further in view of Hirota et al. (hereinafter as Hirota) PGPUB 2008/0284504.
As per claim 4, Infineon Tech teaches a battery powered electronic device [background first paragraph and disclosure first paragraph: Based on the task of this invention is:… can reduce the load of the battery or storage battery] comprising: 
internal circuitry [FIG. 1-6: storage circuit portion 2 and combinational circuit portion 3 (i.e. internal circuitry)]; and 
power saving circuitry [FIG 1-6 and claims 1-3: (switching transistors MP1, MN1 with high turn-off voltage, and control transistors MNH1, MPH1 of low cut-off voltage together form power saving circuitry)] coupled to the internal circuitry [FIG. 1: (MP1, MNH1, MN1, and MPH1 circuitry is coupled to circuits 2 and 3)], wherein the power saving circuitry is configured to apply a first effective voltage across the internal circuitry during a non-idle state of the internal circuitry [FIG. 4A: (in active state, transistor MP1 is turned on and the local supply voltage line VDDL is supplied with voltage VDD; meanwhile, transistor MN1 is on and local supply voltage line VSSL is supplied with voltage VSS; thus the voltage at both terminals of circuitry 2 and 3 is VDD-VSS)], 
and apply a second effective voltage across the internal circuitry during an idle state of the internal circuitry [FIG. 4A and USE FOR INVENTION Section: (in the inactive state, transistor MPH1 is turned on and VDDL reaches a value of (VDD-lowVthp*); meanwhile, transistor MNH1 is also turned on and VSSL reaches a value of (Vss+lowVthn*); the voltage at both terminals of circuitry 2 and 3 then becomes (VDD-lowVthp*)-(VSS+lowVthn*) which is equivalent to VDD-VSS-lowVthp*-lowVthn*)], wherein the second effective voltage is less than the first effective voltage [FIG. 4A and USE FOR INVENTION section: (VDD-VSS-lowVthp*-lowVthn*) in the inactive state is less than VDD-VSS in the active state], and 
wherein the second effective voltage is selected to ensure that data stored by the internal circuitry is retained during the idle state [USE FOR INVENTION SECTION: The same thing happens if for a potential VSSL: if the potential VSS VSS + lowVthp *=lowVthp * reaches the value (because the VSS=0), then the transistor MPH1 starts to switch on. Therefore, potential VDDL and VSSL holding it in this value, so the storage circuit part 2 can keep its data; (in other words, because VSS=0 (as shown in FIG. 1), the voltage VDDL and VSSL holds its value and circuit 2 can keep its data)],
wherein the power saving circuitry comprises: 
a first transistor configured to turn on to couple a first nominal supply voltage terminal to a first internal supply node used to power the internal circuitry during the non-idle state [FIG. 4A transistor MP1 coupled to VDD (first nominal supply voltage) to supply VDDL (first internal supply node)]; and 
a second transistor configured to couple the first nominal supply voltage terminal to the first internal supply node in a source-follower configuration during the idle state [FIG. 4A transistor MPH1].

Infineon Tech does not teach internal circuitry including p-channel transistors and n-channel transistors; wherein the plurality of transistors of the internal circuitry have sources coupled to receive power from the first internal supply node and have body regions coupled to receive a first body bias control voltage, wherein the first body bias control voltage is controlled to forward bias the body-to-source junctions of the plurality of transistors during the non-idle state, and wherein the first body bias control voltage is changed to reverse bias the body regions of the plurality of transistors during the idle state. Infineon Tech does not specify whether the storage circuit portion 2 and combinational circuit portion 3 contain p-channel and n-channel transistors.
Hirota teaches power supplying circuitry using transistors for reducing leakage for a memory storage/latch circuit. Hirota is thus similar to Infineon Tech. Hirota further teaches internal circuitry [FIG. 3 internal circuit 100] including p-channel transistors and n-channel transistors [FIG. 3 NMOS transistors mn101 or mn102 (n-channel transistors) and PMOS transistors mp101 or mp102(p-channel transistors)]; wherein the plurality of transistors of the internal circuitry have sources coupled to receive power from the first internal supply node [FIG. 3: (VSP (equivalent to VDDL of primary reference) is provided to sources of p-channel transistors)] and have body regions coupled to receive a first body bias control voltage [FIG. 3, 0006, and 0011; 0041-0042, and 0050-0051: (during operation or standby mode, PMOS and NMOS transistors receive a control voltage at its body regions as shown in FIG. 3)], wherein the first control voltage is controlled to forward bias the body-to-source junctions of the plurality of transistors during the non-idle state, and wherein the control voltage is changed to reverse bias the plurality of transistors during the idle state [0006 and 0011; and 0050-0051: (during operation mode, PMOS transistors are forward biased while in the standby mode, reverse bias at the body of the PMOS transistors is applied) and 0041-0042: (during operation mode, NMOS transistors are forward biased while in the standby mode, reverse bias at the body to source junctions of the NMOS transistors is applied)]. Hirota teaches circuitry that forward biases NMOS and PMOS transistors in internal latch circuit in the operation mode, and reverse biases the NMOS and PMOS transistors in the standby mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hirota’s teachings of p-channel and n-channel transistors in Infineon Tech’s storage circuit, and reverse biasing them during standby state in Infineon Tech. Hirota teaches the details of circuitry in Infineon Tech’s storage circuit. One of ordinary skill in the art would have been motivated to provide such transistors in Infineon Tech’s storage circuitry because such IC devices are comprised of NMOS and PMOS transistors [Hirota 0003], and reverse biasing them during standby will reduce the leakage voltage [Hirota 0006].

Allowable Subject Matter
Claims 6-12 are allowed.

Response to Arguments
Applicant’s arguments, see pages 12-21, filed 9/22/2022, with respect to claims 1, 4, and 13 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (USPAT 7,920,409 teaches reverse body biasing and teaches transistors in internal circuitry of SRAM cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in previous non-final office action on 6/24/2022.